DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2015/0225522) modified by Jaker (US 2016/0122541) and Ek (US 2017/0275442).
Regarding claim 13, Khan meets the claimed, comprises a polymeric component comprising: a) of at least one poly(aryl ether ketone) (PAEK) (Khan [0190]-[0191] describes a composition having PEEK which is a type of PAEK) and b) from 5 to 45 wt.% of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the part material (Khan [0193] discloses a composition with poly(biphenyl ether sulfone) or PPSU, a type of PAES polymer at 15-35% by weight.)
Khan does not explicitly meet the claimed, PAEK from 55 to 95 wt.%, however, Khan [0191] teaches the composition is 50-70% by weight PEEK.  Khan [0003] further teaches that the PEEK polymers are known for beneficial thermal and technical properties. 
Khan teaches that the PEEK is a result effective variable affecting the thermal and technical properties of the polymer composition. It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the weight percent range of PEEK as taught by Khan through routine experimentation in order to optimize the thermal and technical properties of the composition, see Khan [0003]. MPEP §2144.05.
 Khan discloses the PAEK and PAES components but does not disclose their use in three dimensional printing filaments and thus does not meet the claimed, a method for making a three-dimensional (3D) object with an additive manufacturing system, the method comprising: - printing layers of the three-dimensional object from a part material comprising extruding said part material, wherein the part material is in the form of a filament or PAEK having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol.
Analogous in the field of PAES/PAEK materials, Jaker meets the claimed, a method for making a three-dimensional (3D) object with an additive manufacturing system, (Jaker [0007] teaches printing a 3D part with an additive manufacturing system) the method comprising: - printing layers of the three-dimensional object from a part material (Jaker [0007] teaches forming layers of the 3D part from part material, Jaker [0122] discloses a variety of PAEK/PAES materials can be used in 3D printing, including PEEK and polysulfones) comprising extruding said part material, wherein the part material is in the form of a filament (Jaker [0044] teaches the filament is extruded to form part material.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see §MPEP 2143.
It would have been obvious to a person of ordinary skill in the art to combine the PAEK/PAES composition of Khan with the 3D printing method in Jaker because using  PAEK/PAES as 3D printing material and extruding layers of PAEK/PAES are both known for forming a 3D part, see Jaker [0007] and [0122].
Jaker does not explicitly meet the claimed, having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol, however, Jaker [0080] teaches that the molecular weight of polymers in filament material affects the volume flow rate of the material.
Jaker discloses that the molecular weight of polymers in additive manufacturing filament is a result effective variable affecting the volume flow rate. It would have been obvious to a 
Modified Khan does not meet the claimed, molecular weight as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards. 
Analogous in the field of polymer compositions, Ek meets the claimed, molecular weight as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards (Ek [0239] teaches GPC with trichlorobenzene and phenol stabilizer at 160ºC with polystyrene standards.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the three dimensional printing method of modified Khan with the GPC protocol of Ek because it is a known method of determining the molecular weight of polymers, see Ek [0239].
Regarding claim 14, Khan meets the claimed, the method of claim 13, wherein the part material further comprises up to 30 wt.%, based on the total weight of the part material, of at least one additive (Khan [0194] discloses the weight percent of fillers is below 30%) selected from the group consisting of fillers, colorants, lubricants, plasticizers, flame retardants, nucleating agents, stabilizers, and combinations thereof (Khan [0194] teaches a filler can be added.)
 the method of claim 13, wherein the poly(aryl ether sulfone) (PAES) is a poly(biphenyl ether sulfone) (PPSU) and/or a polysulfone (PSU) (Khan [0193] teaches PAES can be PPSU, poly(biphenyl ether sulfone).)
Regarding claim 19, Khan does not meet the claimed, the method of claim 13, further comprising the steps of: - printing layers of a support structure from a support material, and - removing at least a portion of the support structure from the three-dimensional object.
Analogous in the field of PAES/PAEK materials, Jaker meets the claimed, the method of claim 13, further comprising the steps of: - printing layers of a support structure from a support material, and - removing at least a portion of the support structure from the three-dimensional object (Jaker [0007] teaches printing layers of support material and removing the support structure from the 3D part.)
It would have been obvious to combine the PAEK/PAES printing material of modified Khan with the support printing and removal of Jaker in order to provide support for the 3D part during printing and reveal the completed 3D part after printing is complete, see Jaker [0035]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Khan as applied to claim 13 above, and further in view of Maljkovic (US 2010/0324171).
Regarding claim 15, Khan meets the claimed, the method of claim 13, wherein the poly(aryl ether ketone) (PAEK) is a poly(ether ether ketone) (PEEK) (Khan [0191] teaches PEEK.)
Khan does not meet the claimed, having a weight average molecular weight (Mw) ranging from 82,000 to 150,000 g/mol, as determined by gel permeation chromatography (GPC) with polystyrene standards.
having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol, however, Jaker [0080] teaches that the molecular weight of polymers in filament material affects the volume flow rate of the material.
Jaker discloses that the molecular weight of polymers in additive manufacturing filament is a result effective variable affecting the volume flow rate. It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the molecular weight of the polymer material in order to optimize the volume flow rate, see Jaker [0080]. MPEP §2144.05.
Modified Khan does not meet the claimed, using ASTM D5296.
Analogous in the field of PEEK/PAES polymers, Maljkovic meets the claimed, using ASTM D5296 (Maljkovic [0088] teaches measuring molecular weight of polymers using ASTM D-5296.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see §MPEP 2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of 3D printing of modified Khan with the ASTM D 5296 protocol of Maljkovic because ASTM D 5296 is a known method of measuring the molecular weight of polymers, see Maljkovic [0088].
Claims 20-21 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2015/0225522) modified by Jaker (US 2016/0122541), and Ek (US 2017/0275442).
Regarding claim 20, Khan meets the claimed, the polymeric component comprising: a) at least one poly(aryl ether ketone) (PAEK) (Khan [0190]-[0191] teaches a composition with a PAES polymer, PEEK) and b) from 5 to 43 wt.% of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the filament material (Khan [0193] discloses a composition with a PAES polymer, PPSU, at 15-35% by weight.)
Khan does not explicitly meet the claimed, from 57 to 95 wt.% of PAEK, however, Khan [0191] teaches the composition is 50-70% by weight PEEK.  Khan [0003] further teaches that the PEEK polymers are known for beneficial thermal and technical properties. 
Khan teaches that the PEEK is a result effective variable affecting the thermal and technical properties of the polymer composition. It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the weight percent range of PEEK as taught by Khan through routine experimentation in order to optimize the thermal and technical properties of the composition, see Khan [0003]. MPEP §2144.05.
Khan does not meet the claimed, a filament material comprising a polymeric component, or having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol. 
Analogous in the field of PAEK/PAES compositions, Jaker meet the claimed, a filament material comprising a polymeric component (Jaker [0044] teaches the filament is extruded to form part material and Jaker [0122] discloses a variety of PAEK/PAES materials can be used in the filament.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see §MPEP 2143.
It would have been obvious to a person of ordinary skill in the art to combine the PAEK/PAES composition of Khan with the filament of Jaker because PAEK/PAES filaments are a known composition for 3D printing filaments, see Jaker [0044] and [0122].
having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol, however, Jaker [0080] teaches that the molecular weight of polymers in filament material affects the volume flow rate of the material.
Jaker discloses that the molecular weight of polymers in additive manufacturing filament is a result effective variable affecting the volume flow rate. It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the molecular weight of the polymer material in order to optimize the volume flow rate, see Jaker [0080]. MPEP §2144.05.
Modified Khan does not meet the claimed, as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards. 
Analogous in the field of polymer compositions, Ek meets the claimed, molecular weight as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards (Ek [0239] teaches GPC with trichlorobenzene and phenol stabilizer at 160ºC with polystyrene standards.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the three dimensional printing method of modified Khan with the GPC protocol of Ek because it is a known method of determining the molecular weight of polymers, see Ek [0239].
Regarding claim 21, Khan meets the claimed, the filament material of claim 20, further comprising from 0.1 to 30 wt.% of an additive (Khan [0194] discloses the composition contains filler in amounts below 30% by weight) selected from the group consisting of fillers, colorants, lubricants, plasticizers, flame retardants, nucleating agents, stabilizers, and combinations thereof (Khan [0194] teaches a filler additive.)
Regarding claim 28, modified Khan meets the claimed, the filament material of claim 20, wherein the PAEK is a poly(ether ether ketone) (PEEK )(Khan [0191] discloses PEEK) having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol (Jaker 0080] teaches molecular weight is a result effective variable modifying the melt flow rate of the polymer, it would have been obvious to a person of ordinary skill in the art to modify the molecular weight of a polymer to optimize the melt flow rate) (as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 1600C, with polystyrene standards) (Ek [0239] teaches GPC with trichlorobenzene and phenol stabilizer at 160ºC with polystyrene standards.)
Regarding claim 29, Khan meets the claimed, the filament material of claim 20, wherein the PAES is a poly(biphenyl ether sulfone) (PPSU) and/or a polysulfone (PSU) (Khan [0193] teaches a PPSU polymer.)
Regarding claim 30, Khan does not meet the claimed, the filament material of claim 20, having a cylindrical geometry and a diameter varying from 1.5 to 3 mm ± 0.2 mm.
Analogous in the field of PAEK/PAES compositions, Jaker meets the claimed, the filament material of claim 20, having a cylindrical geometry and a diameter varying from 1.5 to 3 mm ± 0.2 mm (Jaker [0089] discloses that the diameter of the filament varies in order to allow the filament to be received by the print head during printing, but discloses ranges of 1.0-3.0.)
Jaker discloses that the diameter of the filament is a result effect variable affecting the receiving of the filament during the 3D printing process. It would have been obvious to a person .
Response to Arguments
The rejection under 35 USC §112(b) to claim 30 has been withdrawn in response to the amendments.
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Jaker [0122] discloses materials for a support part rather than a 3D printed part and would therefore have different properties. Examiner notes that while the disclosure of Jaker does teach a support material, the components listed in Jaker [0122] are specifically referring to the high-performance part material, not the support material. Jaker [0122] teaches, “a high-performance, thermoplastic part material, such as a polyaryletherketone, polyarylethersulfone, polyetherimide, polyimide, and/or mixtures thereof.” The part material is referred to as being the PAEK, PAES, or mixtures of PAEK/PAES. The high-performance part material is also described in Jaker [0058]. 
The arguments that the molecular weight yields surprising results is insufficient to overcome the rejection of claims 13 and 20 based upon Khan modified by Jaker and Ek as set forth in the last Office action because: there is not enough data provided. Applicant specifically cites Examples 6a/6b, 7a/7b, and 8a/8b. Examiner has reviewed the cited examples and does not agree with Applicant’s arguments. Although it can be seen from the comparison of examples 7a/7b and 8a/8b to example 5a that altering the ratio of PEEK:PPSU resulted in the desired properties similar to injection molding, there is not enough data to show that the molecular weight specifically yielded surprising results. In comparing examples 4a/4b to 7a/7b, only the 
Additionally, regarding the other properties shown on Tables 1-3, Examiner notes that the unexpected results must also be commensurate in scope with the claimed invention, see MPEP §716.02(d). Currently, claims 13 and 20 only require a broad genus of chemicals, PAEK or PAES, whereas the examples provided use specific species of these chemicals, PEEK and PPSU/PSU. To be commensurate with the claim, the evidence should provide an adequate basis for concluding that similar results would be obtained across the species of PAEK/PAES or otherwise the claim should be limited to be commensurate in scope with the species from which unexpected results were achieved. See MPEP §716.02(d). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        



/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744